Case 1:21-cv-03828-GBD Document 15 Filed 07/27/21 Page 1of1

COHEN Lucy E. Hill Dentons Cohen & Grigsby P.C.
| Sharsholde 625 Liberty Avenue, 5th Floor
Pittsburgh, PA 15222-3152
United States

   

 
 
  
 
    
     

aor oanebcoals ,

 

NR SARA SAE REE NI ATER,

  
  
 

i lucy.hill@dentons.com
bi D 412-297-4719

5) dentons.cam
i

  

  

 

J AD i July 27, 2021
ee eee NY SO QRDERED:
Mia ECE hevges 6 Lid
The Honorable Judge George B. Daniels George B, Daniels, U.S.D.J.

Southern District of New York
500 Pearl Street Dated: JU} 2 7 20211
New York, NY 10007

Re: Quezada v. Rael, Inc., Case No. 1:21-cv-03828

Dear Judge Daniels:

We represent Defendant Rael Inc. (“Defendant”) in the above-referenced matter.
Together with counsel for Plaintiff, we jointly and respectfully move this Court to stay all case deadlines in
this action for forty-five (45 days), from July 27, 2021 to September 10, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary

dismissal of all claims asserted in this action without further litigation. Once those efforts are complete,
the parties will file a stioulation of voluntary dismissal.

Sincerely,

DENTONS COHEN & GRIGSBY P.C,
/8/ Lucy E. Hill

By: Lucy E. Hill

LEH/chi
Copy to: All counsel! of record (via ECF}

Davis Brown > East African Law Chambers > Eric Silwamba, Jalasi and Linyama » Durham Jones & Pinegar » LEAD Advogados > Rattagan
Macchiavelio Arocena » Jiménez de Aréchaga, Viana & Brause > Lee International » Kensington Swan & Gingham Greenebaum >» Cohen &
Grigsby » Sayarh & Menjra » Larrain Rencoret » For more information on the firms that have come together to form Dentons, go to
dentons.com/legacyfirms

Dentons is a global legal practice providing client services worldwide through its member firms and affiliates. Please see dentons.com for Legal Notices.

 

 
